              Case 8:19-ap-00546-RCT       Doc 14   Filed 12/17/19   Page 1 of 2



                                        ORDERED.

      Dated: December 17, 2019




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

DIANE LESLIE MCANALLY,

                Debtor-Plaintiff,                   CASE NO: 8:19-AP-00546-RCT
vs.

DEUTSCHE BANK NATIONAL TRUST
COMPANY, et al.,

                Creditors-Defendants.

________________________________________ /

      ORDER GRANTING AMENDED MOTION FOR ENLARGEMENT OF TIME
             TO RESPOND TO PLAINTIFF’S COMPLAINT [DKT 13]

         THIS CAUSE came before the Court upon Defendant’s, DEUTSCHE BANK

NATIONAL TRUST COMPANY, Amended Motion for Enlargement of Time to Respond to

Plaintiff’s Complaint [Dkt 13] and the Court having been fully advised in the premises, it is

hereby

         ORDERED AND ADJUDGED that:

         1.     Defendant’s DEUTSCHE BANK NATIONAL TRUST COMPANY, Amended

Motion for Enlargement of Time to Respond to Plaintiff’s Complaint, is hereby GRANTED.




                                                                             1026304\304846820.v1
              Case 8:19-ap-00546-RCT      Doc 14     Filed 12/17/19     Page 2 of 2

                                                                 Case No. 8:19-AP-00546-RCT


       2.       Defendant shall have up to and including December 23, 2019 to respond to

Plaintiff’s Complaint.

       Attorney Barbara Fernandez is directed to serve a copy of this order on interested parties

who do not receive service by CM/ECF and file a proof of service within three days of entry of

this Order.




                                               2
                                                                                 1026304\304846820.v1
